Citation Nr: 1549684	
Decision Date: 11/25/15    Archive Date: 12/03/15

DOCKET NO.  10-32 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for temporomandibular joint disorder (TMJ).


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1971 to July 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado. 

The Board notes that the issue of entitlement to service connection for posttraumatic stress disorder (PTSD) was also listed in the June 2010 statement of the case.  Service connection for PTSD was granted by the RO in an October 2011 rating decision.  As such, that issue has been resolved and is not before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

The Veteran testified before the undersigned at a Board hearing in February 2015.  A transcript of this hearing has been associated with the claims file.

The claims file is now entirely in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS).


FINDING OF FACT

The Veteran's TMJ was not incurred during active duty nor has it been shown to be related to any event or injury during active duty.


CONCLUSION OF LAW

The criteria for service connection for TMJ have not been met.  38 U.S.C.A. §§ 101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and implemented in part at 38 C.F.R § 3.159 (2015), amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  The United States Court of Appeals for Veterans Claims has held that the statutory and regulatory provisions pertaining to VA's duty to notify and to assist do not apply to a claim if resolution of the claim is based on statutory interpretation, rather than consideration of the factual evidence.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); Sabonis v. Brown, 6 Vet. App. 426 (1994).   As the facts in this case are not in contention, the law is dispositive, further discussion regarding VA's duties pursuant to the VCAA is not required.

The Veteran contends that he has TMJ which was caused by an injury to the jaw when he had his wisdom teeth removed by a military dentist in the summer of 1975 in Chicago.  The Veteran testified in February 2015 that he had no dental issues during his active duty service from July 1971 to July 1974, but that after he left service, in June 1975, he had four wisdom teeth pulled by a Navy doctor.  Board Hearing Transcript 3.  He stated that during this surgery, a tooth shattered, and bone fragments had to be removed from his jaw.  Id. at 5.  He stated that ever since then, he has had jaw infections, popping, soreness, and other jaw problems.  Id. at 6-7.

The Veteran's service treatment records do not contain any record of tooth extraction in service.  The Veteran's May 1974 separation examination indicates a normal mouth and throat.

The Veteran submitted a July 2008 letter from his dentist stating that the Veteran had four impacted wisdom teeth removed by a U.S. Army dentist in 1975 and that since that time he has had popping, clicking, decreased range of motion, and headaches related to TMJ.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Active military, naval, or air service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C.A. § 101(21), (24); 38 C.F.R. § 3.6(a), (d) (2015).  ACDUTRA includes full-time duty performed for training purposes by members of the National Guard of any state.  38 U.S.C.A. §§ 101(22), 316, 502, 503, 504, 505 (West 2002); 38 C.F.R. § 3.6(c)(3) (2015).

In this case, the Board finds that although the Veteran has a current disability, diagnosed as TMJ, and he has submitted medical evidence indicating that it was caused by a medical procedure performed by a military dentist in 1975, the evidence clearly indicates that the Veteran was not on active military service at the time of the injury, and entitlement to service connection must be denied.

The facts of the case are not in dispute.  Although records pertaining to the Veteran's wisdom teeth extraction in the summer of 1975 have not been found and associated with the claims file, the Board accepts the Veteran's competent lay assertions that he experienced problems during the procedure and has had symptoms of jaw pain and popping ever since.  The Veteran has also, however, very clearly indicated that this surgery took place after he had separated from active duty service in 1974.  The threshold criterion for any grant of service connection is that the disability is based upon an injury which occurred during active military service, including active duty, ACDUTRA, or INACDUTRA.  See 38 U.S.C.A. § 101(21)-(24); 38 C.F.R. § 3.6.  The Veteran has not alleged that his 1975 dental procedure took place during any such period.  He has provided testimony clearly explaining that this dental procedure took place during a one year period after his separation when he was no longer serving on active duty but did remain eligible to utilize military dental services.  Unfortunately, any injury incurred during such treatment may not be redressed through the VA with a grant of service connection. 

The Board notes that service connection may also be granted under 38 U.S.C.A. § 1151 when additional disability is incurred due to 1) hospital care, medical or surgical treatment, or examination furnished the veteran under any law administered by the Secretary, either by a VA employee or in a Department facility, and the proximate cause of the disability was either A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or B) an event not reasonably foreseeable; or 2) the disability was proximately caused by the provision of training and rehabilitation services by the Secretary as part of an approved rehabilitation program.  38 U.S.C.A. § 1151 (West 2014).

The Veteran has at no time indicated that he believes his TMJ was caused by any negligence or other act of fault by VA.  The Veteran was asked if his treatment could have been provided by a VA dentist, but he stated that he did not know.  Board Hearing Transcript 10.  He has indicated on multiple occasions that the dental treatment was provided by a military doctor or dentist.  There are no treatment records indicating that the dental care referenced by the Veteran occurred at a VA facility.  VA attempted to obtain treatment records from the Chicago VA Medical Center for June and July 1975, and in June 2010 a Formal Finding of Unavailability was issued indicating that no such records were found.  There is therefore no evidence of record indicating that referral of a claim of entitlement to compensation under 38 U.S.C.A. § 1151 for TMJ is warranted.  However, the Board points out to the Veteran that if he wishes to pursue a claim of entitlement to compensation under 38 U.S.C.A. § 1151, which is an entirely separate and distinct claim, and not merely an alternative theory of entitlement, he must submit a separate claim indicating that he has incurred additional disability due to medical care furnished by VA.

In sum, the Veteran has not alleged any disease or injury that occurred during a period of active military service, including during any active duty, ACDUTRA, or INACDUTRA.  Thus, the appellant's claim for entitlement to service connection for TMJ must be denied as a matter of law.  See Sabonis, 6 Vet. App. at 430.




ORDER

Entitlement to service connection for TMJ is denied.



____________________________________________
S. C. KREMBS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


